NOTE: This order is nonprecedential
United States Court of Appeals
l for the Federal Circuit
PSYCHOPATHIC RECORDS, INC.,
Plaintiff-Appellee,
V.
JEFFERY S. ANDERSON,
Defendom,t-Appellant.
2011-1148
Appeal from the United States District Court for the
Eastern District of Michigan in case no. 08-CV-15034,
Judge Stephen J. Murphy, III. `
ON MOTION
ORDER
The court considers whether this appeal should be
transferred to the United States Court of Appea1s for the
Sixth Circuit.
Jeffery Anderson appeals from a decision of the
UI1ited States District Court for Eastern District of
Michigan granting declaratory judgment in favor of the
defendant that AnderSon lacks any valid copyright This
court is a court of limited jurisdiction 28 U.S.C. § 1295.

PSYCHOPATHIC RECORDS V. ANDERSON 2
Based upon our review of the papers in the court’s file, it
does not appear that the district court's jurisdiction arose
in whole or in part under the laws governing this court's
appellate jurisdiction.
Accordingly,
IT ls ORDERi:1) THA'r:
Absent a response received by this court within 14
days of the date of filing of this order, this appeal will be
transferred to the United States Court; of Appeals for
Sixth Circuit pursuant to 28 U.S.C. § 1631
FOR THE COURT
JAN 2 5 2011 /S/ Jan Horba1y
Date J an Horbaly
Clerk
cc: Jeffrey P. Thennisch, Esq.
Jeffery S. Anders0n
819 man
U.S. GOU|Tl"0F FOR
THE FEDEBFiFt'i?lBl3ll_.lSU
JAN 25'ZB11
.l»\!ll'!ii\'UN.Y
€lElI£